Citation Nr: 1504744	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to January 1969.  He died in April 1989.  The appellant contends that she is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decisional letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In November 2014, the appellant testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record

The November 2014 Board hearing transcript reflects that the appellant was represented by the Disabled American Veterans; however, the Board finds that this is a transcription error.  The appellant's representative at the hearing, P.S., is associated with Vietnam Veterans of America (VVA).  In addition, the appellant's May 2014 VA Form 21-22 reflects that she appointed VVA as her representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A "surviving spouse" for VA benefits purposes is a person whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death. 38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  See Alpough v. Nicholson, 490 F.3d 1352 (2007) (a separation by mutual agreement, without an intention to desert by the surviving spouse, does not break the continuity of cohabitation.)

The Veteran and the appellant were married in July 1977.  There is conflicting evidence as to whether the Veteran and the appellant were married at the time of his death in 1989, and if they were married, the reason as to why they were not cohabitating at the time of the Veteran's death.  Thus the Board finds that additional development may be useful to the Board in adjudicating the claim.

The appellant contends that she and the Veteran were married at the time of his death but were not living together either for unknown reasons or due to his job.  In her February 1998 claim for VA benefits, the appellant stated, with regard to the cause of their separation, as follows:  "I don't know his reason for not being with me and his girls."  At the 2014 hearing, the appellant testified that they were not cohabitating because the Veteran was "traveling back and forth because of his job." (See Board hearing transcript, page 4.)  In her September 2010 notice of disagreement, the appellant stated that the Veteran had previously filed for a divorce and that the case had been dismissed. 

In contrast, the Veteran and his brother have indicated that the Veteran and the appellant were divorced.  Thus, there are two questions before the Board: whether the Veteran and the appellant were divorced at the time of his death, and if not, why they were not cohabitating. 

A March 1981 VA Form 21-686c (Declaration of Marital Status) reflects that the Veteran reported that he and the appellant were not cohabitating due to "drinking".  A March 1981 VA hospital summary record (VA Form 10-1000) reflects that the Veteran "has been separated from his present wife for several weeks".  It reflects that after substance abuse treatment, the Veteran was planning on living with a gentleman whom he met in the program.  It further reflects that the "veteran intends to return to visit with his ex-wife and his children for several days prior to actually" moving.  

A January VA clinical record and a February 1986 VA Form 10-1000 reflect that the Veteran reported that he was separated, had been living with his girlfriend since 1982, and intended to return to his girlfriend.  A July 1986 VA Form 10-1000 record reflects that the Veteran reported that he was divorced.  It was noted that he had not seen his family in the last five years.  

A June 1987 VA Form 10-1000 reflects that the Veteran reported that he was married and that after treatment, he was to "take up residence in the [B.C.] area and although he had hoped to resolve his marital difficulties and return to his wife, this option apparently is not open at this time."  The Board is unsure if this was because the appellant did not wish to be with the Veteran (i.e. intended to desert), if a divorce from the appellant was finalized, or if there was another reason, or even if the appellant was the wife in question.  A January 1988 VA Form 10-1000 reflects that the Veteran reported that he was single.  Hospital records from the Veteran's treatment may provide some information on this issue. 

The Veteran's April 1989 death certificate lists his marital status as divorced.  The funeral arrangements were made by his brother.  The appellant filed a claim for benefits in 1998.  

The appellant has submitted a June 1985 "Dismissal Order and Notice" from the State of Michigan, 16th Circuit Court, Macomb County (Case number [redacted]).  She asserts that this is indicative that the Veteran had filed for a divorce and that the case was dismissed.  (See Notice of Disagreement).  The Board disagrees with the appellant's assertion.  The Dismissal reflects that the appellant and the Department of Social Services were plaintiffs in an action against the Veteran and that the action was dismissed because the Veteran had not been properly served or timely submitted to the court's jurisdiction.  The Case number includes the letters "DS" which is the designation for support matters under the Family Support Act.  (Divorce actions are given the designation "DO").  Records from the action, and any prior action, may provide information as to the marital status, and intentions, of the parties. 

As the Veteran's marital status, and/or intent of the appellant at separation are critical factors in deciding whether the appellant is surviving spouse for VA purposes, further development is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file Battle Creek, Michigan VA treatment records from January 28, 1986 through February 28, 1986, from May 8, 1987 through June 12, 1987, and from January 6, 1988 through January 11, 1988.

2.  Contact the appropriate repository and attempt to obtain and associate with the claims file all court documents related to a June 13, 1985 "Dismissal Order and Notice" from the State of Michigan, 16th Circuit Court (Macomb County) for Case number [redacted], to include records which initiated the action in 1984, and records from the Department of Social Services, which may indicate whether the Veteran and the appellant were divorced or separated, and the reasons for any such separation.  

In addition, attempt to obtain all Michigan, 16th Circuit Court (Macomb County) Court records from 1981 to 1989 with the Veteran listed as a defendant in a child support and/or restitution action.

3.  If necessary to obtain the above records, request the appellant to complete authorization for VA to obtain 1981 to 1989 Department of Social Services records with regard to the appellant and her marital status and court actions, or for her to provide VA with the evidence herself.  Notify the appellant that if she does not provide the authorization or information within one year of the date of the request, her claim will be considered abandoned under 38 C.F.R. § 3.158.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




